Title: To George Washington from Henry Clinton, 9 October 1780
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     New York October 9th 1780.
                  
                  Persuaded it is for the Interest of Mankind that a Correspondence
                     should exist between Generals Commanding adverse Armies, I do, without waiting
                     Your return to applications of an earlier date made on my part on a Subject
                     very interesting to me, answer without delay Your Letter of the 6th Instant.
                  I have heard the report you mention, that a number of persons
                     under the Capitulation of Charles Town, had entered into a plot for the
                     destruction of the place where they were protected—and that the Officer
                     Commanding there had found it necessary to interfere; I have this only from
                     common fame, no formal Report has been made to me on the Subject; But as I am
                     well acquainted with Lord Cornwallis’s humanity, I cannot entertain the least
                     apprehension that he will stain the lustre of the King’s Arms by Acts of
                     Cruelty. The friends of those persons, under the description you give of them,
                     need be under no fears for their safety. Lord Cornwallis is incapable of
                     straining the Laws to take away the lives or liberties of the innocent; If any
                     forced Construction be put upon the laws by his Lordship it will be in favor of
                     the Accused, and every plea their friends can offer for them will be humanely
                     heard and respected. I am Sir Your most humble Servt
                  
                     H. Clinton
                  
               